On October 3, 1990, the Defendant was sentenced to Count III Sexual Intercourse without Consent, twenty (20) years with ten (10) years suspended with conditions plus credit for 15 days served. The defendant shall not be considered for parole until he has successfully completed the prison sex offender’s program.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by DirkBeccari, Public Defender from Missoula. The state was represented by M. Shaun Donovan, Mineral County Attorney, from Superior, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Dirk Beccari, from the Public Defender Program in Missoula as well as M. Shaun Donovan, Mineral County Attorney for their assistance to the defendant and to this Court.